Citation Nr: 1204924	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to July 1985 and active duty for training from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a Board hearing at the RO in May 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The case was remanded by the Board in September 2010 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's acquired psychiatric disabilities.  The Veteran was afforded a VA examination in March 2011 and October 2011.  The examiners provided a thorough review of the Veteran's history, psychiatric examination, and provided a nexus opinion with a detailed rationale.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Board notes that the decision below constitutes a full grant of benefits.  Therefore, the Veteran is not prejudiced by any noncompliance with the remand directives and any error is considered harmless. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD and MDD with psychotic features, as well as an anxiety disorder. 

2.  During service, the Veteran was assaulted by his drill sergeant, constituting a traumatic experience.  

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD and MDD had their onset during service and are therefore etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD and MDD, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that there is no evidence that the Veteran participated in combat during active service.  The Veteran's personnel records show service only in non-combat areas.  

Service connection for PTSD, when not related to combat, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board finds that service connection for PTSD and MDD is warranted.  The evidence shows that the Veteran meets the three requirements for service connection of PTSD when not related to combat: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

The Veteran has a current diagnosis of PTSD and MDD with psychotic features.  The March 2011 VA examiner specifically noted that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  The Veteran receives treatment through the VA medical center for these disabilities.  He has been hospitalized five times due to his psychiatric complaints.  The October 2011 VA examiner noted that the Veteran's MDD symptoms cannot be separated from his PTSD symptoms.  

The record includes two VA examinations with nexus opinions.  In March 2011, the VA examiner opined that it is at least as likely as not that the Veteran's PTSD is causally related to service.  The examiner noted the Veteran's history of being attacked physically by the drill sergeant when he was in training, thrown against a wall, and cursed.  The examiner noted the Veteran's nightmares and flashbacks of the incident afterwards as a rationale for his opinion.  

Again in October 2011, a VA examiner opined that PTSD is as likely as not related to active service.  The examiner acknowledged the Veteran's pre-military stressors that may have also impacted his diagnosis of PTSD, but given the premilitary and military stressors, the examiner found that a percentage of contribution from each stressor cannot be made without undue speculation.  The examiner noted that the Veteran appears to have had adequate premilitary functioning other than the report of general mistrust and one incident of acting out.  The examiner also opined that the Veteran's MDD and panic disorder are also more likely than not related to active service.  The examiner again noted that there are premilitary traumas, however, the Veteran's panic attacks and depressive episodes first surfaced when he was in the military following his first military trauma experience.  The Board finds these medical opinions to be a sufficient link between current symptoms and his in-service stressor.

Finally, the Board finds that the Veteran has presented credible supporting evidence of the occurrence of the stressor.  The Veteran has consistently provided the same detailed account of being physically assaulted by an officer.  Additionally, the Veteran's father testified under oath that the Veteran called him to inform him of the incident.  The Veteran's personnel records also support the testimony of the Veteran and his father, showing transfers at the appropriate times to correspond to the Veteran's reports.  

The Board acknowledges that the evidence supporting the Veteran's stressor is not overwhelming; however, no evidence of record contradicts the Veteran's testimony.  When weighting the positive and negative evidence regarding the issue of the credibility of the Veteran's stressor, specifically considering the statements by the Veteran and his father, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced the assault.  Accordingly, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Therefore, based on the evidence cited above, the Board finds that the Veteran meets the criteria for service connection for PTSD and MDD.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disability, to include PTSD and MDD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).



ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD and MDD is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


